Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,12,14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji (JP 2015-150633) in view of;
Lamminger (2014/0360313)
Kramlich (2010/0218639)
Ipatenco (2010/0050845)
Fox (2006/0289258)
Peterson (9,132,568)
Martin et al.(7,654,483)
Lemire (5,862,715)
Anderson (5,134,898)
Musso (2,632,242)


Examiner takes Official Notice that it is well known for operating knobs to have an audible and tactile feedback in the form of a click mechanism with recesses on the radial face of the rotating part.  
To drive home how common this is, Examiner will cite numerous references from different fields of endeavor and different environments.
In a control knob for appliances, Lamminger notes in paragraph 0002 this is for securing the knob in location and for providing tactile feedback.
In a motor vehicle dash knob, Kramlich notes in paragraph 0010 this provides haptic feedback and assists in locking the knob in place.
In a control knob for dampers, Fox notes in paragraph 0098 this performs several functions, notably to provide an audible and tactile feedback, and also to help secure the knob in position.  
In a chainsaw bar clamping knob, Peterson notes on line 46-56 of column 3 this is for tactile sensations and for resisting unwanted rotation.
In a fishing reel, Martin teaches this on lines 26-30 of column 5 that this is for audible and tactile feedback and knob location retention.
In a generic control knob, Lemire teaches on lines 7-9 of column 1 that this is for providing the user with tactile signals.
In a rotary switch, Anderson teaches on lines 5-7 of column 1 that this is for tactile feedback.

It would have been obvious to one of ordinary skill to have provided Shuji’s operation knob with a click mechanism, as taught by the above references, in order to provide an audible and tactile feedback, and also to help secure the knob in position.
If there is any doubt about the propriety of employing this type of tactile feedback system in a saw, note that Peterson employs this in a chain saw, and Musso employs this in a razor.  Ipatenco, while not showing details, does suggest a tactile feedback click mechanism in a blade positioning knob in a miter saw, the same field of endeavor as Applicant.
If there is any doubt about the propriety of employing this type of tactile feedback system in clamping situation, note that Peterson’s control knob is for clamping a blade bar in position, and Peterson is also a saw.
If there is any doubt about the propriety of placing the click mechanism spaced from the control knob, note that Kramlich and Anderson both have their click mechanisms on rotating parts spaced from the control knob.  Furthermore, as per MPEP 2144.04(VI)C, this constitutes a rearrangement of parts that does not modify the operation of the device.  Moving the click mechanism from the knob to Shuji’s pulley on the same rotational shaft has no effect on how the device works, and thus this is considered to be an obvious design choice.
With respect to claim 3, see Shuji’s figures 1 and 2. 
In regard to claim 12, all of the above secondary references teach that their click mechanisms produces a tactile feedback, which translates into a “click feeling”.

	As for claims 18-20, with the click mechanism now on the pulley, these claims are met.

Applicant’s arguments with respect to the claims have been considered but are largely moot because of the new ground of rejection.
Applicant’s arguments that the secondary references are non-analogous is largely moot due to the new secondary references.  Some of which are from within the field of cutting tools.  Furthermore, as per MPEP 2143, Exemplary Rationale F, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  In this case, the design incentives are strong and clear, namely to provide a tactile feedback and to hold the control knob in place.
Applicant argues that the secondary references have no pulley.  This is moot, since the base reference has the pulley, and the secondary references of Anderson and Kramlich teach placing the click mechanism on a rotating disk that is spaced from the control knob.
In response to the Examiner’s position that any location along the shaft would be obvious for the click mechanism, Applicant argues there is an unexpected benefit to having the click mechanism on the pulley, namely the reduction in components.  This is 
Made of record but not relied on are patents to Stanton and Gledhill showing pertinent click mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724